IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD E. GROSSO,                          : No. 132 MM 2021
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
SUPERINTENDENT MICHAEL ZAKEN AND            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

“Application to Submit” Memorandum of Law are DENIED.